HULBERT, District Judge.
The motion is to dismiss this action in which the plaintiff seeks a declaratory judgment.
Plaintiff is a Pennsylvania corporation. The defendant Fansteel is a New York corporation. Vascoloy-Ramet is a Delaware corporation, and is not within the jurisdiction of this court, and therefore may not be subjected to the jurisdiction of this court unless by its voluntary act.
It was conceded on the argument of the motion that all of the parties are engaged in business in the State of Illinois and subject to the jurisdiction of the United States District Court in that state.
The motion to dismiss is based upon several grounds, all of which have been considered, but there is only one the court feels necessary to be decided. The defendants appear to be so interrelated that the Delaware corporation is an indispensable party and, therefore, there can be no complete adjudication of the issues unless the Delaware corporation can be brought within the jurisdiction of this court. Motion to dismiss granted.